DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed 9/29/2020 has been entered.  The claims 1-13 and 15-16 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/29/20, 11/09/20, 3/30/21, 6/23/21, and 9/06/22are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, line 9 “validating the authentication of the user” lacks antecedent basis and should be “validating an authentication of the user”; and
Claim 12, line 2 “authenticating a user” should read “authenticating the user” referring to the user at line 1 otherwise later references to “the user” causes indefiniteness.
Appropriate correction is required. 

	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas Zimmerman (US Pub No 2003/0233557).

With respect to claim 1, Zimmerman teaches a method for authenticating a user, implemented by a processor of an authentication device, comprising: 
receiving a radio signal representative of at least one character traced by the user on a surface of a transmitting device comprising an antenna (e.g., receiving an electronically captured identifier and signature provided by the individual at the time of verification ¶ 0029 and ¶ 0064) capable of transmitting said radio signal to a terminal of the user via a channel using electromagnetic wave conduction capabilities of the body of the user when the hand of the user traces said at least one character on or near the surface of the transmitting device (e.g., examiner respectfully notes limitations after what the antenna is capable of is being interpreted as intended use and not given patentable weight as these limitations are not explicitly claimed but rather highlight what the antenna is capable of performing, however, for compact prosecution, paragraph 0064 discloses a handwriting digitizer connected to a local computer and sent the captured radio signal to a server @ ¶ 0064, Fig. 8 #810, Fig. 2 & 5; and applying finger to the screen as suggested in Fig. 3 @ ¶ 0049-0050); and 
validating the authentication of the user if the signal received corresponds to a previously stored control signal (e.g., validating the person by matching the individual’s identifier to a database and comparing the individual’s captured signature with previously collected and entered into the database ¶ 0029).  

	With respect to claim 2, Zimmerman further teaches wherein the validating comprises obtaining at least one previously stored item of authentication data specific to the user (e.g., obtain previously collected and stored in a database ¶ 0029 & 0064-0067).  

	With respect to claim 3, Zimmerman further teaches wherein the authentication device uses an identifier of the user to select at least one item of authentication data specific to the user from a set of user authentication data (e.g., uses a identifier corresponding to a user with authentication data being a signature and predetermined payment authorized limit ¶ 0029).  

	With respect to claim 4, Zimmerman further teaches wherein the validating further comprises recognizing each character traced by the user on the basis of the at least one item of authentication data obtained, delivering a series of recognized characters, and determining whether the series of recognized characters corresponds to the previously stored control signal (e.g., recognizing the user’s traced signature input and comparing against stored data for authentication ¶ 0052-0053 and employing a character recognition method ¶ 0060).  

	With respect to claim 5, Zimmerman further teaches wherein the signal representative of at least one character traced by the user is received by the authentication device, from the terminal of the user (e.g., electronic signature are transmitted from a handwriting digitizer to a local computer to a remote server ¶ 0064).  

	With respect to claim 6, Zimmerman further teaches wherein the validating comprises sending an authentication validation signal to a control device (e.g., electronic signature are transmitted from a handwriting digitizer to a local computer to a remote server ¶ 0064; please note the claim does not further define “control device”).  

	With respect to claim 7, Zimmerman further teaches wherein the validating is implemented by a neural network having previously learned the at least one item of authentication data specific to the user (e.g., adjusting and teaching computer application biometric matching algorithms ¶ 0005 and algorithms enabling method to adapt to changes over time ¶ 0066).  

	With respect to claim 8, Zimmerman further teaches wherein the validating provides a value of correspondence between the received signal and the control signal, the validating being positive when the correspondence value is higher than a determined threshold (e.g., match threshold having different matching degree based on the specific application ¶ 0066-0068).  

The limitations of claims 9 and 15 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

	With respect to claim 10, Zimmerman further teaches comprising a transmitter for transmitting a validation signal to a control device (e.g., ¶ 0029 & 0064).  

	With respect to claim 11, Zimmerman further teaches wherein the device is comprised in the terminal of the user (e.g., ¶ 0029 & 0064).  

The limitations of claim 12 are substantially similar to claim 1 above, and therefore the claim is likewise rejected with paragraphs [0029] & [0064] further teaching the transmitting device or the terminal.

	With respect to claim 13, Zimmerman further teaches comprising a control device configured to receive a validation signal from the at least one authenticating device (e.g., electronic signature are transmitted from a handwriting digitizer to a local computer to a remote server ¶ 0064; please note the claim does not further define “control device”).   

	With respect to claim 16, Zimmerman further teaches wherein the authenticating device is comprised in the terminal (e.g., ¶ 0029 & 0064).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, Ishigaki (US Pub No 2001/0056410) discloses a user verification method in a commercial environment comprising comparing electronically signed signature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493